UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number001-13835 APPLIED NEUROSOLUTIONS, INC. (Exact name of registrant as specified in its charter) DELAWARE 39-1661164 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 50 Lakeview Parkway, Suite 111, Vernon Hills, IL60061 (Address of principal executive offices) (847) 573-8000 (Registrant’s telephone number) Indicate by check mark whether the registrant:(1) filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated file¨Accelerated file¨ Non-accelerated filer¨Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[] No [X] The number of shares of issuer’s outstanding common stock, $0.0025 par value, as of June 8, 2010 was 4,404,375. APPLIED NEUROSOLUTIONS, INC. (a development stage company) QUARTERLY REPORT ON FORM 10-Q QUARTER ENDED MARCH 31, 2010 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Item 1-Financial Statements Consolidated Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Operations (unaudited) 4 Consolidated Statements of Cash Flows (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 7 Item 2-Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 4-Controls and Procedures 18 PART II.OTHER INFORMATION Item 1- Legal Proceedings 19 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3 - Defaults Upon Senior Securities 19 Item 4 - Submission of Matters to a Vote of Security Holders 19 Item 5 - Other Information 19 Item 6 - Exhibits 19 SIGNATURES 20 CERTIFICATIONS 21 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS APPLIED NEUROSOLUTIONS, INC. (a development stage company) CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) Assets Current assets: Cash $ $ Prepaids and other current assets Total current assets Property and equipment: Equipment and leaseholds Accumulated depreciation and amortization ) ) Net property and equipment Other assets: Deposits Total other assets Total assets $ $ Liabilities and stockholders’ deficit Current liabilities: Accounts payable $ $ Notes payable, net of discount Deferred revenues Accrued collaboration costs Accrued consultant fees Accrued vacation wages Accrued interest Other accrued expenses Total current liabilities Stockholders’ deficit: Preferred stock, $0.0025 par value; 5,000,000 shares authorized; none issued and outstanding - - Common stock, $0.0025 par value; 100,000,000 shares authorized; 4,404,375 shares issued and outstanding Treasury stock; 777 shares, at cost ) ) Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to consolidated financial statements. 3 APPLIED NEUROSOLUTIONS, INC. (a development stage company) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, Period from March 14, 1992 (inception) to March 31, 2010 Revenues: Research agreement revenues $
